

115 S3651 IS: Retail Justice Review Act of 2018
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3651IN THE SENATE OF THE UNITED STATESNovember 15, 2018Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Attorney General to study the effectiveness of retail theft rehabilitation programs
			 and to clarify that such programs are permissible under Federal law.
	
 1.Short titleThis Act may be cited as the Retail Justice Review Act of 2018.
 2.DefinitionsIn this Act— (1)the term potential program participant means an individual who a retailer has probable cause to believe stole or attempted to seal property from the retailer;
 (2)the term program participant means an individual who— (A)a retailer has probable cause to believe stole or attempted to steal property from the retailer; and
 (B)participates in a retail theft rehabilitation program offered by the retailer; (3)the term retail theft rehabilitation program means an education program that a retailer offers, directly or through a third party, to a potential program participant instead of making or filing a report of theft with a law enforcement agency; and
 (4)the term retailer means a person that is engaged in the business of selling goods at retail. 3.Study and report (a)Study (1)In generalThe Attorney General shall conduct a study that examines the effectiveness of retail theft rehabilitation programs.
 (2)RequirementsIn conducting the study under paragraph (1), the Attorney General shall— (A)consider any information the Attorney General considers relevant to examining the effectiveness of retail theft rehabilitation programs, including the effect of the programs on—
 (i)the number of calls made to law enforcement agencies due to retail theft; (ii)the burden of retail theft on law enforcement agencies, prosecutors, courts, and other justice system agencies;
 (iii)the recovery of restitution or civil remedies by retailers; and (iv)recidivism among program participants;
 (B)evaluate the fairness of retail theft rehabilitation programs, including whether the effects of the programs are discriminatory on the basis of race, age, sex, or income;
 (C)include case studies of retail theft rehabilitation programs in effect as of the date on which the study is initiated, including, to the extent practicable, case studies drawn from geographically diverse regions of the United States; and
 (D)consult with— (i)program participants;
 (ii)retailers who have implemented retail theft rehabilitation programs; (iii)Federal, State, local, and tribal law enforcement agencies; and
 (iv)third-party providers of retail theft rehabilitation programs. (b)ReportNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to Congress and make publicly available a report containing—
 (1)findings from the study conducted under subsection (a); and (2)final recommendations based on the findings under paragraph (1) of this subsection.
 4.Applicability of Federal lawNotwithstanding any other provision of Federal law, a retailer may offer a retail theft rehabilitation program in accordance with State, local, and tribal law.